Title: From Alexander Hamilton to Nathan Rice, 12 June 1800
From: Hamilton, Alexander
To: Rice, Nathan

Head Quarters Oxford [Massachusetts]June 12th 1800
Sir 
The Hutts and any other articles of public property that may remain here together with such of the sick as are too ill to be removed will, when your command expires, be under the charge of the senior officer of the U States who may be on the ground. This Officer is at present Captain Stoddard who will continue to be so untill the arrival of Major Bewell.
You will endeavor to engage some one of the medical gentlemen to remain with the sick untill provision can be made by the War Department. This will be under the idea of receiving for his services during the time he shall remain such compensation as he has heretofore received.
Col. Rice

